 In the Matter of MONTGOMERYWARD &CO., INCORPORATEDandUNITEDMAIL ORDER,WAREHOUSEAND RETAIL EMPLOYEES UNION, LOCAL20 (C. I. 0.)Case No. C4022.Decided February 26, 1942.Jurisdiction:general merchandising mail-order industry.Unfair Labor PracticesCollective Bargaining:charges of refusal to bargain collectively, dismissed.Employer's refusal to accede to union's minimal demands for preferentialshop, seniority, and arbitrationheldunder the circumstances not,to con-stitute a refusal to bargain collectively.Employer's effectuation of wage increases without consulting the unionduring a period when negotiations with the union were in "suspension"heldunder the circumstances not to constitute a refusal to bargaincollectively.Employer's refusal to divulge details as to its survey of competitivewage rates when placing its wage proposal before the unionheldunderthe circumstances not to constitute a refusal to bargain collectively.Practice and Procedure:complaint dismissed.Mr. Stephen M. Reynolds,for the Board.Mr. Stuart S. Ball, Mr. Brooks Wynne,andMr. Frank J. 'Wright,of Chicago, Ill., for the respondent.Mr. Francis Heisler,andMr. Leonard Levy,of Chicago, Ill., forthe Union.Mr. George Turitz,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on September 22, 1941,1 byUnited Mail Order, Warehouse and Retail Employees Union, Local20 (C. I. 0.), herein called the Union, the-National Labor RelationsBoard, herein called the Board, by the Regional Director for theThirteenth Region (Chicago, Illinois), issued its complaint, datedSeptember 23, 1941, against Montgomery Ward & Co., Incorporated,1The original chargewas filed on May 5, 194139 N L R B., No. 41.229 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago, Illinois, herein called the respondent,2 alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning-of Section 8 (1) and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint'and notice ofhearing thereon, accompanied by 'copies of the amended charge,were duly served upon the respondent and the Union,With respect to the unfair labor practices, the complaint alleged,in'substance, that a majority of, the employees in an appropriate unitat the respondent's Schwinn Warehouse, Chicago, Illinois, had des-ignated the Union as their collective bargaining representative at anelection by secret ballot conducted on August 8, 1940, pursuant to aDirection of Election of the Board issued on July 11, 1940; 3 that atall times since August 8, 1940, the Union was the exclusive repre-sentative of all employees in the unit for the purposes of collectivebargaining; 4 and that on various specified dates between September1940 and April 1941 the Union ' had requested the respondent tobargain collectively with it as.such representative, but the respond-ent at all times failed and refused so to do, in that the respondentfailed and refused to bargain With the Union as the exclusive repre-sentative of all the employees in the appropriate unit or to makecounterproposals to the Union's proposals, granted wage increases toemployees in the appropriate unit during the course of negotiationswith the Union with respect to wages, and failed and refused to makereasonable efforts to arrive at an agreement with the Union or tonegotiate and bargain with the Union in good faith.In its answer ' to the complaint, filed on October 4, 1941, the re-spondent admitted that the Union represented a majority of the re-spondent's employees in an appropriate unit, but denied that therespondent had engaged in the unfair labor practices alleged.Pursuant to notice, a hearing was held at Chicago, Illinois, onOctober 20 and 21, 1941, before Samuel Edes, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and therespondent were represented by counsel, and the Union by a repre-sentative.The Board, the respondent, and the Union participated-in the hearing` and all parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.During the hearing counsel for theBoard moved to conform the pleadings with the proof. The motion2The complaint referred to the respondent as Montgomery Raid & CoDuring thehearing,the Trial Examiner granted the motion of counsel for the Board to amend thecomplaint to refer to the respondent by its correct corporate name,Montgomery Ward& Co , incorporated325 N L R B 3184 The Board so certified.on August 26, 194026 N. L. R. B 1347. MONTGOMERY WARD & CO., INCORPORATED231was granted.At the conclusion of the hearing the parties presentedoral argument on the record before the Trial Examiner, and onNovember 1, 1941, the respondent filed a brief with the TrialExaminer.On or about December 5, 1941, the Trial Examiner filed his Inter-mediate Report, copies of which were duly served upon the parties,in which he found that the respondent had not engaged in unfairlabor practices as alleged in the complaint and recommended thatthe complaint be dismissed.On or about January 5,1942, the Unionfiled its exceptions to the Intermediate Report, together with a brief,and on or'about January 7,1942, the respondent requested oralargument.On January 27, 1942, pursuant to notice,a hearing washeld before the Board at Washington, D. C.; for the purpose of oralargument.The respondent and the Union were represented by coun-sel and participated in the hearing.The Board has considered thebrief'and exceptions to the Intermediate Report and,except as theexceptions are, consistent with the findings,conclusions,and orderbelow, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe respondent,an Illinois corporation having its principal execu-tiveofficesinChicago,Illinois, is engaged in the manufacture,purchase,sale,and distribution of general merchandisethroughmail-order houses and retail stores.The respondent maintains andoperates 9 mail-order houses,4 factories,and over 600 retail storesthroughout the United States.During the fiscal year ending January31, 1940, the-respondent purchased merchandise having a total valueof $358,943,(530; in the same period its net sales totaled approximately$463,832,750.This proceeding is concerned solely with activities of the respondentin connection with a warehouse maintained and operated by it atChicago, Illinois, known as the Schwinn Warehouse.At the SchwinnWarehouse the respondent receives merchandise from factories andvendors for distribution to its retail stores and mail-order customers.The merchandise distributed through the SchwinnWarehouse isreceived from more than 1,000 vendors,the majority of whom arelocated outside the State of Illinois.The greater part of such mer-chandise is shipped from the Schwinn Warehouse to points outsidethe State of Illinois.In addition to mail-order customers,such ship-ments are sent to 374 of the respondent's retail stores located in 23States. 232DECISIONSOF NATIONAL LABORRELATIONS BOARDIT. THE ORGANIZATION INVOLVEDUnited Mail Order, Warehouse and Retail Employees Union, Local20, is a labor organization chartered by United Retail, Wholesale, andDepartment Store Employees of America, herein called the United,which is affiliated with thG- Congress of Industrial Organizations.The Union admits employees of the respondent to membership.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Designation of the Union by a majority of the employeesin the appropriate unit.On August 26, 1940, on the basis of an election held on August 8,1940, the Board, acting pursuant to Section 9 (c) of the Act, certifiedthat the Union had been designated and selected by a majority of allemployees of the respondent at its Schwinn Warehouse, Chicago, Illi-nois, including catalog-office employees and excluding supervisoryemployees on its time-card pay roll, cafeteria employees, ledger, andsupervisory pay roll employees, as their representative for the pur-poses of collective bargaining and,that, pursuant to Section 9 (a)of the Act, the Union was the exclusive representative of all suchemployees for the purposes of collective bargaining.5The respondentdoes not, in this proceeding, contest the Union's status as such repre-sentative.Accordingly, we find that at all times from August 8,1940, to and including April 1941, the Union was the exclusive repre-sentative of all employees in the unit for the purposes of collectivebargaining with the respondent in respect to rates of pay, wages,hours of employment, and other conditions of employment.B. The negotiationsOn August 20, 1940, Leonard Levy, a representative of the Unionand regional director of the United, addressed- a" letter to the re-spondent requesting a collective bargaining conference between theUnion and the' respondent. _ The respondent agreed and a series ofmeetings was held.-The first meeting, held on September 16 to 17, 1940, was in thenature of a preliminary conference.At the outset the Union re-quested and was accorded recognition as bargaining representative ofthe employees in the appropriate unit.Various other' matters werebriefly discussed, including demands by the Union for a closed shopand a wage increase.Full discussion, however, was deferred to the5 26 N L R B 1347 MONTGOMERY WARD & CO., INCORPORATED233next meeting, at which the union representatives promised to presenta complete list of its demands.The next meeting was held on September 24, 1940. `The Unionwas represented by Levy, its chief spokesman throughout all the con-ferences with the respondent; Francis Heisler,'its attorney; SandraG. Slotkin, international representative of the United; and a numberof employee-members of the union bargaining committee.The re-spondent's representatives included John A. Barr, its assistant secre-tary in charge of labor relations under the direction of Stuart S. Ball,secretary of the respondent; Sidney Boyden, personnel manager ofthe respondent's Chicago mail-order house; and Lawrence Jones,personnelmanager for all the respondent's mail-order operations.At this meeting Levy presented the following eight demands of theUnion for collective bargaining discussion : a "closed" or "union"shop,6 seniority, arbitration, the institution of a regular work day,the 'establishment of a specified policy relating to the reemploymentof workers inducted into military service, the adoption of a grievanceprocedure, the elimination of hardships arising out of the operationof the respondent's vacation policy, and a wage increase of 10 cents'an hour for all employees.The greater part of the meeting, which lasted about 3 hours, wasdevoted to discussion of the Union's demand for a closed shop.Levycontended that a closed shop "would reduce the friction between themanagement and the employees."Barr replied that the respondenthad considered the proposal but "could not agree to it."The re-spondent, Barr explained, "felt it was the privilege of each employeeat the Schwinn Warehouse to either join the Union or, not join theUnion, as he personally desired . . .," that since "the law prohib-ited us from requiring that any employee not join the Union . . .it was unfair that the company use its economic power as an employerto force or coerce any employee into the Union . . .," and that"just as the company did not feel that it should compel its employeesto belong to any particular church or lodge so it did not,feel thatit should compel its employees to belong to any Union."Barr alsoargued that the closed shop limits an employer's freedom to choosehis employees.During the discussion Levy requested Barr to offer"a counter-proposal to our proposal of the union shop," but whenasked by Barr what kind of counterproposal the respondent couldmake to a demand for a closed shop, Levy, as he testified, advisedBarr : "I could make a number of proposals if I were the manage-ment but since I was not the management . . . it was not in my"These terms,Levy testified,were used interchangeably*"Whatwe asked of manage-ment was the ruling that all employees of the company be members-of the union orbecome members of the union and remain members of the union as a condition ofemployment,and that all new employees shall become members of the union." 234 ,'DECISIONS OF, NATIONAL LABOR RELATIONS BOARDprovince to make ,a counter-proposal or to be asked what a counter-proposal would be, that this was, within the province of the manage-ment and I was asking a counterproposal from them,"Turning then to the matter of seniority, Levy proposed that "allhiring and layoffs shall be guided by length of service . . . thatthe company's policy . . . . shall be . . . that all employeeswith a lesser length of service shall be laid off before employees withseniority or longer service shall be laid off . . ."According toLevy, Barr stated that the application of "strict seniority was againstcompany policy, that there were too many factors involved insofaras hiring and-layoffs are concerned, besides seniority, that made itimpossible for the management to apply a policy of strict seniority."The governing factors, Barr explained to the union representatives,included "seniority, eligibility, efficiency, flexibility, adaptability,marital status, physical fitness, age . . ."When Barr offered thisformula as a "counter-proposal" to the Union's seniority demand,Levy characterized it-as "a mess of words which no man could under-stand," and said that he thought that Barr did not understand it.Barr replied that the respondent had been applying the policy anddid understand it.With respect to arbitration, the Union proposed that "in the eventof any disagreements between the management and the Union thatcould not be settled between the management and the Union, . . .such disagreements be presented to an impartial chairman or to animpartial , arbitrator or to some group of people that would beselected by the Union and the management, to decide and agree toselect an impartial person to decide these disagreements."The re-spondent refused this demand, explaining, through Barr, that "thecompany would not allow . . . the rights and privileges of man-agement to pass into the hands of people who were strange to boththemanagement and the employees . . ., that it was the pre-rogative of the company to determine policy and to say whether ornot the employees or the management has acted in a proper way;that to allow . . . arbitration . . . would be taking awayfrom the management a prerogative ..which the companywould not relinquish . . " iOn the subject of the work day, the Union pointed to the factthat the employees were required to work at uncertain hours, anddemanded that the respondent- institute "a regular working day"commencing at 8 a. in. and ending at 4: 50 p. m. This demand,according to Levy, was rejected with the explanation that such anarrangement "would be disadvantageous to the company" in viewof the irregular "manner in which orders came into the SchwinnWarehouse ..." MONTGOMERY WARD & CO., INCORPORATED235,The demand of the Union with respect to employees inducted intomilitary service was that upon discharge from such service they "bereturned to their jobs without loss of seniority . . . and at the rateof pay established at the time of . . . reinstatement . .."To thisBarr replied that the respondent "would reemploy, without loss ofstatus, employees who had been . . . in the country's service pro-viding conditions had not so changed in the meantime as to make it... impossible or grossly inequitable to do so . . -."The respond-ent, however, would not commit itself beyond what the law required;Barr advised Levy that "the provisions for reemployment that werecontained in the Selective Service Act and related Acts was a fairarrangement and that the wording of the statutes fairly representedwhat our policy would-be in that regard."With respect to the Union's proposal that "a grievance committee'and channels for the solution of grievances" be established there wasno substantial controversy.Barr, according to Levy, stated that themanagement "would welcome the establishment of such a committee"and that it believed the parties "could work out grievances in theSchwinn-Warehouse to the satisfaction of the Union and themanagement."With respect to vacations, the Union, according to Levy, tookexception to the respondent's established practice whereby employeesbecame eligible for vacations on the anniversary date of their em-ployment and were permitted to take their vacations at any timeduring the 12-month period following the anniversary date.Levytestified that he advised the respondent's representatives that in manycases this worked a "hardship" on employees, since they "might haveto wait eighteen or nineteen . . . or sometimes twenty months before[they] could have any vacation . . . in the summer months or inthe usual vacation periods."The union representatives, however,proposed no alternative for the respondent's policy, and Barr advisedthem that the respondent intended to adhere to its existing policy.7The demand of the Union for a wage increase of 10 cents per hourfor all employees was discussed briefly at this meeting. The manage-ment representatives stated that it was the respondent's policy to'According to Barr, the basis for the Union's objection respecting the vacation policywas that the employees were compelled to take vacations at unseasonable times of theyearwhen, Barr testified, Levy was told that the employees were free to take theirvacations at any time during the year following the anniversary date of employment,no further objection was voiced.The sole provision in the proposed contract submittedby the Union to the respondent on October 11 or 12, 1940, was that "Vacations . . nowenjoyed by the employees shall be maintained by the Employer "Levy also protested thatin particular cases unfair exceptions were made in the application of the respondent'svacation policy.At the hearing Levy admitted that individual grievances with respect tovacations were taken up by the Union with the management and that "some" of thecases were adjusted.- 236DECISIONSOF NATIONALLABOR RELATIONS BOARDpay wages at least as high as those paid by its competitors and thatthe respondent was undertaking a survey of the wage rates of itscompetitors.Accordingly, the Union was requested and agreed todefer discussion of wages until the survey was completed.Further meetings between the Union and management representa-tiveswere held on, September 26, October 3, 9, and 30, 1940, andApril 23, 1941.During the meetings held on September 26 andOctober 3, 1940, the Union renewed and urged the respondent toaccept its demands.The respondent refused, again detailing thereasons for its objections to various of the proposals.Nor was theUnion any more successful in prevailing upon the respondent atthe meeting held on October 9, 1940. In addition to those who at-tended the previous meetings, Samuel Wolchok, president of theUnited, appeared and spoke on behalf of the Union. In order, asLevy testified, "to establish- how closely we can come together inbargaining collectively,"Wolchok suggested that the Union mightaccept the respondent's -seniority policy, if the respondent, in turn,would agree "to arbitrate any differences . . . arising out of theapplication of this policy."The respondent would not agree, re-peating that it was opposed to arbitration and stating that "negotia-tion was ... a more sound means of working out ... problems ..' .;that any problem that was solved by negotiation was more satis-factorily settled than problems that were settled by arbitration."Other Union demands were also discussed at the meeting, but noagreement was reached.During the course of the discussion, Wol-chok asked Barr "whether or not the company would-sign a contractwith the union and enter into an'agreement with the union." Barrreplied : "we will sign anything on which we will agree."Whenfurther asked by Levy to state the matters as to which the partiescould agree, Barr advised the conferees : "We have discussed thesequestions with you openly and honestly and you know our positionon all of the questions which we have discussed ; and on any ofthose questions which .. . we are in agreement on, we are preparedto enter into a contract with the union."The meeting terminatedafterWolchok advised Barr that the Union would submit a writtencontract to the respondent as the basis for further negotiations.TheUnion submitted a proposed contract on October 11 or 12.At the following meeting, held on October 30, 1940, each itemin the proposed contract was discussed.As a substitute for theUnion's prior demand for a closed shop, the contract provided thatthe respondent would discharge any employee presently a memberin the event such employee was expelled or suspended from mem-bership for violation of the agreement or of the Union's constitu- MONTGOMERY WARD & CO., INCORPORATED237tion or bylaws s Barr told Levy that this proposal "would not beacceptable to the company for the same reasons . . . advanced in op-position to the closed shop . . ."The union' representatives thenasked Barr for a written "counterproposal" on this point.Barrreplied that it was "the careful thinking and judgment of themanagement ... - that the Schwinn Warehouse should be operatedas an open shop; . . . I would assume that writing out of a sentencesaying that the Schwinn Warehouse would be operated on an openshop basis would not be what [the Union] was asking for because, asI understood the general practice in trade agreements, . . . it was... to say nothing . . . rather than stating that it was an open shopspecifically."With reference to hours, the contract, embodying substantiallythe prior demand of the Union, provided for a regular work daybeginning at 8 a. in. and ending at 4: 50 p. in., with time and a halfto be paid for services performed at other hours.The respondentwould not agree to pay overtime on the basis of a stipulated workday; it proposed to pay overtime only for work performed in excess,of a 40-hour week. 1 The testimony is in conflict as to the respondent'sposition regarding the establishment of a regular work day.Ac-cording to Levy, Barr" rejected the Union's proposal, despite thefact that thereafter the respondent did establish a, regular 8 a. in.to 4: 50 work day in some of the warehouse departments. Barr,however, testified that he told the Union "there was no substantialdisagreement between us with regard to hours . . ., that the Union'sdemand . . . was practically all right with the company, exceptthat the beginning and quitting time probably could not be madeeffective in all departments." In view of the position taken byWolchok, in a letter addressed to Ball, secretary of the respondent,shortly after the October 30 meeting, that apart from ""the issues inconnection with a preferential shop and seniority . . . other factorscan be ironed out with very little controversy," we find, as did theTrial Examiner, that, to the extent that resolution of this conflictis required, Barr's version is to be credited.98 The union's representative termed this a "preferential shop "Although not soprovided in the contract, Levy stated at the hearing that he understood the "preferentialshop" demand to include the provision that "in the event of layoffs non-union memberswill be laid off first."9The fact that the respondent did establish a regular work day in some departmentsshortly after the October 30 meeting, is not significant, since this was effected in responseto the Union's request at a grievance meeting with the respondent's Schwinn warehousesuperintendent,Peters.In one of the pamphlets issued to its members, the Unionannounced that among the "changes . . . brought about by our Union" was the factthat, "for the first time in Schwinn, hours have been regulated . . " In another suchpamphlet, the Union advised its members that as a result of its presentation of the matterto the respondent,themanagement"had agi eed . . . to have a regular starting andstopping time on the receiving dock." 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe other-provisions in the contract, dealiiig with seniority, arbi-tration, vacations, grievance procedure, wages, and employees in-ducted into military service, also embodied substantially the de-mands theretofore made by the Union."As to vacations and griev-ance procedure the parties were in substantial accord.On seniorityand arbitration, however, the parties again could find no commonground.These points were fully discussed, but, as had been trueat the earlier meetings, the respondent would not yield as toeither and the Union would accept the respondent's seniorityformula only if its demand for arbitration was accepted.At the October 30 meeting, for the first time, the Union's wageproposal received full consideration."The respondent announcedthat its survey of competitive wage rates had been completed, andthat, in view of the facts revealed by the survey, the respondent wasprepared to grant wage increases to three categories' of employees,namely, the order fillers, whose wages would be raised from 40 centsper hour to a sliding scale of 40 to 47 cents per hour, and the checkersand the parcel-post packers, whose rates would be raised from 45cents per hour to a sliding scale of 50 to 56 cents per hour.Ap-proximately 125 of the 200 workers then employed would be affectedby the proposed increase.The respondent's representatives dis-closed the names of the concerns covered by the survey, but refusedto divulge the wage rates in effect at all the concerns on the groundthat some of the figures had been given to the respondent in con-fidence.They stated, further,- that they were unable to give theUnion the names of the employees affected by the proposed increaseand the amount of the increase each would receive 12Barr statedthat the respondent would be willing to receive and consider anyfurther information the Union might have respecting competitivewage rates for the classifications involved, but that the respondentdesired to put the stated increases in effect immediately.Wolchokagreed that the increases should not be held up pending the negotia-tion of a final'agreement on all the subjects under discussion, andthe new rates were put into effect on November 1, 1940.13i° Such differences as appeared were minor in characterThus, in regard to vacations,the contract provided only for the maintenance of the existing practiceAt an earliermeeting the Union had recognized that its demand for strict seniority could not be appliedto all employees : the contract accordingly made provision for the exception of specifiedcategories of workers"Levy testified that the wage question was considered at the October 9 meeting, butthe notes of Broian, one of the iespondent's attorneys, which are probably more reliableIn this regard, place the discussion at the October 30 meetingiiFui ther, according to Levy, Barr adx iced the Union that lie did not know whetherthe respondent would disclose the total pay-roll increase reflected by the proposed raises.Barr testified that the Union was told that such figures had not been computed, but that thiswould be done and the figures furnished if the Union so desired .We credit the testimonyof Barr on this point, as did the Trial Examiner.11 In a leaflet distributed to the employees on about November 16, 1940, the Unionannounced:"Montgomery ward has increased wages in the Schw inn warehouse as a MO'NTGOME'RY WARD & CO., INCORPrORATE':D239The Union took as its final position that it would "never sign acontract which does not contain either a provision for a closed shopor a provision for arbitration," 14 and the October 30 meeting provedunproductive of an agreement.That night Wolchok and other rep-resentatives of-the Union met with Ball, secretary of the respondent.Little was accomplished.On Wolchok's suggestion, the October 30meeting was adjourned without arrangementsfor afuture meetinghaving been made.On November 4, in a letter addressed to Ball,Wolchok, after stating that Ball had been "entirely frank and honestin [his] expressions and opinions," stated :I should like to inquire at this time whether you have afavorable reply to, the issues which we left with you, in connec-tion with a preferential shop and seniority.This is of particularimportance.Other factors can be ironed out with very littlecontroversy.-Ball replied :We have reviewed Mr. Barr's report and have approved the posi-tion which Mr. Barr took in the course of his discussions withyou.Certainly, however, the door is open to you for furtherdiscussions at any time you may desire.All you will have todo is to advise Mr. Barr. of your wishes.No further meeting looking toward the consummation of a col-lective bargainingagreementwas had between the parties until'April 23, 1941.Prior thereto, however,a grievanceprocedure wasinitiatedand meetings were held at regular intervals between unionand management representatives with respect tovarious grievancesrelating to bonuses, wage rates paid to individuals, favoritism, thedismissalof employees, lighting facilities, and the like.Many ofthe matters so handled were successfully adjusted. In a broadside toitsmembersthe Union, referring to its grievance meeting with therespondent on December 10, announced : "SCIIWINN UNITPRESENTS19 GRIEVANCES-COMPANYCORRECTS18."'At the meeting held on April 23, 1941, negotiations for a contractwere resumed.However, the preferential shop, seniority, and arbi-tration issues again aroseas barriers to an agreement-1,5Except withresult of our negotiations."and in a leaflet distributed about December13, it wasstated that"the Union negotiated wage increases for a majority of the Schwinn workers."'+At the time of the hearing,Levytestified,the Union had but one contract with anemployer which did not provide for a closed or preferential shop; that contract,however,contained both seniority and arbitration provisions'LWages were also discussed at this time.Between November 1, 1940, and April 23,1941,the respondent had initiated various wage increases in addition to those announcedat the previous October 30 meetingBarr admitted that the Union had not been consultedin this matter,but explained that wages had been increased because of the rise in com-petitivewage scales and that the Union had not been consulted because it had "madeno request upon the company to ... negotiate wages subsequent to November 1st, 1940."448105-42-vol. 39-17 240DECISIONSOF NATIONALLABOR RELATIONS BOARDrespect to grievance questions, no further meetings were held betweenthe parties.C. Concluding findingsIn the circumstances here disclosed the respondent cannot be saidto have violated its statutory duty to bargain collectively with theUnion.At the first meeting with the Union's representatives therespondent accorded the Union recognition as exclusive bargainingagent of the employees.Thereafter the respondent, whenever re-quested, inet with the Union and allowed it full opportunity topresent its demands and its reasons in support thereof, and at alltimes it fully explained its own position as to each of the Union'sproposals.The respondent indicated, further, the terms upon whichitwould enter into a collective bargaining agreement and declareditswillingness to reduce to writing any agreement reached.The duty imposed by the Act is not limited to the recognition ofthe representatives of the employees, to the mere meeting and dis-cussion of terms with them, or to the formal expression of a willing-'ness to enter into contractual arrangements.The Board and thecourts on frequent occasion have indicated that the difference betweenthe semblance and the substance of collective bargaining may betested by the extent to which the parties evidence a sincere purposeto explore the total situation and find a basis for agreement.16Theemployer must in a very real sense undertake to discover with theUnion such common ground as may exist between the parties.Onthe other hand, satisfaction of the statutory obligation does notrequire an employer to capitulate to the demands addressed to him 17The record in this case does not, in our opinion, disclose a failureby the respondent to meet its affirmative responsibility to find amutual basis of understanding.As a result, at least in part, of theUnion's demand for a wage increase, the management undertook asurvey of competitive rates of pay, and, when this was completed,presented to the Union its proposal on the subject.The respondent'swage proposal was thereafter put into effect only upon consultation16 See,for example,Matter of S L. AllenitCompany, Inc.andFederalLaborUnionLocal No18526,1 N. L R B,714, 728;Matter of SingerManufacturing CoandUnitedElectrical,RadioitMachineWorkers of America,24 N L R B 444,enf'dasmodSinger Manufacturing Co v. National Labor Relations Board,119 F (2d) 131 (C C A 7)centden,313 U S.595;National Labor Relations Board v ReeditPrinceMfg Co ,118F (2d) 874(C C. A. 1),cert den,313 U S595;National Labor Relations Board vGeorge P Pilling itSon Co.,119 F (2d) 32(C. C. A. 3) ;Globe Cotton Mills v. NationalLaborRelations Board,103 F (2d) 91(C. C. A. 5) ;National Labor Relations Board vThe Boss Mfg.Co, 107 F. (2d) 574(C C A7) ;Wilson it Co v.National Labor RelationsBoard,115 F (2d) 759(C. C A. 8)."Art Metal Construction Co. v. National Labor Relations Board.110 F.(2d)148(CC A. 2);National Labor Relations Board v. Highland Paik Mfg Co,110 F(2d)632(C(C.C.A. 4) ;National Labor Relations Board v. F,xpress PublishingCo, 111 FC. A 5),mod. in other respects,312 U. S. 426,(2d)588 MOMPGOVIE'RY WARD, & CO., INCORPORATED241and agreement with the Union, which thereafter announced to itsmembership that the wage increases were the "result of our negotia-tions."The fact that in placing its proposal before the Union therespondent refused to divulge details as to the competitive rates shownby the survey is not significant in the circumstances of this case.There is no indication that such refusal was grounded in a purposeto defeat the negotiations; the respondent, so far as appears, sin-cerely believed the requested information to be confidential.More-over, the Union did not claim that competitive rates were not suffi-ciently known to it as a result of its own organizational experiencein the industry.WWTedo not attach importance to the fact that the respondenteffected further wage increases after November 1, 1940, without con-sulting the ' Union.However significant this might have been inother circumstances, in this case the increases were put into effectpursuant to normal management policy and with no purpose of by-passing the Union.Moreover, as inMatter of Westchester News-papers, Inc.,andWestchester Newspaper Guild, et al.,18negotiationswere in "suspension" at the time. In these circumstances the re-spondent was' under no duty to withhold normal action respectingwages pending consultation with the Union.19This is especially truesince the wage question at no time appeared as an issue in any waydeterminative of the final course of negotiations.Throughout, thenegotiations stood at an impasse for reasons unrelated to any questionof wages.As appears from WVolchok's letter to Ball of November 4,the parties were in substantial disagreement only as to the issuesarising in connection with the Union's demands for a preferentialshop, seniority, and arbitration.These issues were basic to thesuccessful negotiation of an agreement.The respondent would notyield, but-neither would the Union.The respondent was not boundto ^iccede to these minimal demands, and the record does not showthat in refusing to yield the respondent was motivated by an unlaw-ful design or insincerity of purpose.On the contrary, that therespondent stood its ground in good faith and would, where it deemedit proper, yield to the demands of the Union, is attested by its amen-ability to the institution of a regular work day, the establishmentof a grievance procedure, and the frequent adjustment of grievancesat regular meetings held' for that purpose with the Union's repre-sentatives.It appears clear that but for the honestly taken butirreconcilable positions of the parties 'in regard to the preferentialshop, seniority, and arbitration, the negotiations would have resulted18 26 N L B. B. 630"SeeNational Labor RelationsBoard v.SandsManufacturing Co.,306 U S- 332, 343,344. 242DECISIONSOF NATIONALLABOR RELATIONS BOARD.inamutually satisfactory agreement concerning wages, hours, andother terms and conditions of employment.20In view of the foregoing, and upon the entire record herein, wefind that the respondent did not refuse to bargain collectively with theUnion within the meaning of the Act.Upon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following :CONCLUSIONS OF LAW1.United Mail Order, Warehouse and Retail Employees Union,Local 20 (C." I. 0.), is a labor organization, within the meaning ofSection 2 (5) of the Act.-2.At all times from August 8, 1940, to April 1941, United MailOrder,Warehouse and Retail Employees Union, Local 20 (C. I. 0.),was the exclusive representative of all employees of the respondent at'itsSchwinnWarehouse, Chicago, Illinois, including catalog-officeemployees and excluding supervisory employees on its time-card payroll, cafeteria employees, ledger, and supervisory pay-roll employees,for the purposes of collective bargaining within the meaning ofSection 9 (a) of'the Act.3.Chicago, Illinois, occur in commerce, within the meaning of Section2 (6) of the Act.4.The respondent at its Schwinn Warehouse, Chicago, Illinois, hasnot engaged in unfair labor practices within the meaning of Section8. (1) or (5) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe complaint against Montgomery Ward & Co., Incorporated, Chi-cago, Illinois, be, and it hereby is, dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.20The facts disclosed in this case differ in substantial and decisive respects from thefacts inMatter of Montgomery Ward & CompanyandWarehousemen'sUnion, Local No206, etat., 37 N. L R. B. 100, in which the Board found a violation of Suction 8 (1)and (5)of the ActUnlike the situation here, the respondent in that case,the Boardfound,refused to agree to embody understandings with the union in'a signed written con-tract, refused to accord the union exclusive recognition in such contract,refused to discussfreely and fully the demands of the union or to take any affirmative action looking towardthe- successful consummation of negotiations,and in a variety of other ways evidenceda want of good faith in negotiations with the union.